Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 07/27/22, with respect to the rejection(s) of claim(s) 1-20 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paul and Heller, Lewis, Niven-Jenkins.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 6, 10, 11, 12, 16 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180225725 A1 by Paul et al. (“Paul”) and US 7827259 B2 to Heller et al. (“Heller”) 
As to claim 1, Paul teaches a computer-implemented method comprising: receiving, at a server, a request of a first user for a first media item of a second user, the first media item including at least one of video content or audio content (Fig. 10, ¶0008,¶0046, Information may be pushed to a client system 130 as notifications, or information may be pulled from a client system 130 responsive to a request received from a client system) ; determining that the first media item of the second user corresponds to a plurality of second media items of the second user, each of the plurality of second media items including at least one of video content or audio content (¶0098, a live video broadcast to provide a sponsored content item to second client users. In the present example, the sponsored content item may include both visual and audio components. In particular embodiments, a server computing machine (e.g., a social-networking system 160) may provide an interface operable to permit the first client user (of a first client system 130) to broadcast a live video to one or more second client systems 130 of one or more second client users. In response to receiving an indication that the first client user, while broadcasting the live video, selected an option within the interface to display a sponsored content item, the server computing machine 160 may start loading the sponsored content item (e.g., a media item such as video, still image, or audio) to the one or more second client systems 130 while the broadcasting of live video is still ongoing. While loading the sponsored content item to the one or more second client systems 130 of one or more second client users, the server computing machine 160 may inform the first client user (such as via the interface) that loading of the sponsored content item is ongoing even while the broadcast of the live video is active. After loading the sponsored content item to the one or more client systems (of the second client user), the server computing machine may inform the one or more second users that the sponsored content item will soon be displayed. The server computing machine may then signal all the loaded sponsored content items to start playing at substantially the same time on the second client systems, ¶0099-¶0101, ¶0135, may perform particular actions with respect to a user based on coefficient information. Coefficients may be used to predict whether a user will perform a particular action based on the user's interest in the action. A coefficient may be used when generating or presenting any type of objects to a user, such as advertisements, search results, news stories, media, messages, notifications, or other suitable objects. The coefficient may also be utilized to rank and order such objects, as appropriate. In this way, the social-networking system 160 may provide information that is relevant to user's interests and current circumstances, increasing the likelihood that they will find such information of interest. In particular embodiments, the social-networking system 160 may generate content based on coefficient information. Content objects may be provided or selected based on coefficients specific to a user); selecting, from the plurality of second media items, the second media item based on the set of rules; and transmitting the first media item and the selected second media item to a first user device of the first user, wherein the selected second media item is to be integrated with the first media item for presentation to the first user (Fig. 12B, 14A, ¶0099-¶0101).
identifying a set of rules on how to select a second media item, from the plurality of second media items, to be integrated with the first media item of the second user, the set of rules being provided by the second user and comprising one or more conditions pertaining to the first user (Col. 3, ll. 35-51, user-specified and/or rules-based. In one implementation, the selection of the media items from the media source is random, but the at least one criterion can alter (e.g., increase or decrease) the probability that media items satisfying the at least one criterion are selected. Further, a display screen can display information pertaining to recently presented media items, media items being presented, and upcoming media items to be presented).  In view of the teachings of Heller, it would have been obvious before the effective filing date of the invention to modify the teachings of Paul.  The suggestion/motivation would be a need for improved techniques to play audio tracks in a more randomized fashion while considering selection criteria.
As to claim 2, Paul and Heller teaches the method of claim 1, wherein each of the plurality of second media items comprises distinct video or audio content (Fig. 12B).
As to claim 6, Paul and Heller teaches the method of any preceding claim 1, wherein the first user device is to render the first media item and the selected second media item as a combined media item, wherein the selected second media item is to be integrated with the first media item, and wherein a transition between the first media item and the second media item is not visible to the first user (Fig. 14, seamless integration of the second content into the first content item).
As to claim 10, Paul and Heller teaches the method of claim 1, wherein the first media item comprises a live media stream, and wherein transmitting the first media item and the selected second media item to the first user device of the first user comprises: transmitting the live media stream to the first user device of the first user; receiving, from a second user device of the second user, an indication to integrate the selected second media item with the live media stream; and responsive to receiving the indication to integrate the selected second media item with the live media stream, transmitting the selected second media item to the first user device of the first user, wherein the selected second media item is to be integrated with the live media stream (¶0098, a live video broadcast to provide a sponsored content item to second client users. In the present example, the sponsored content item may include both visual and audio components. In particular embodiments, a server computing machine (e.g., a social-networking system 160) may provide an interface operable to permit the first client user (of a first client system 130) to broadcast a live video to one or more second client systems 130 of one or more second client users. In response to receiving an indication that the first client user, while broadcasting the live video, selected an option within the interface to display a sponsored content item, the server computing machine 160 may start loading the sponsored content item (e.g., a media item such as video, still image, or audio) to the one or more second client systems 130 while the broadcasting of live video is still ongoing. While loading the sponsored content item to the one or more second client systems 130 of one or more second client users, the server computing machine 160 may inform the first client user (such as via the interface) that loading of the sponsored content item is ongoing even while the broadcast of the live video is active. After loading the sponsored content item to the one or more client systems (of the second client user), the server computing machine may inform the one or more second users that the sponsored content item will soon be displayed. The server computing machine may then signal all the loaded sponsored content items to start playing at substantially the same time on the second client systems).
As to claim 11, see the rejection of claim 1.
As to claim 12, see the rejection of claim 2.
As to claim 16, see the rejection of claim 1.
As to claim 17, see the rejection of claim 2.


Claims 3-5, 13-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul and Heller as applied to claim 1 above, and further in view of US 20170099367 A1 to Lewis et al. (“Lewis”).

As to claim 3, Paul and Heller teaches the method of claim 1, Paul and Heller does not teach wherein the set of rules on how to select a second media item to be integrated with the first media item of the second user further comprises a rule to select the second media item based on a set of rankings provided by the second user, where each of the plurality of second media items is associated with a ranking of the set of rankings. Lewis however teaches teach wherein the set of rules on how to select a second media item to be integrated with the first media item of the second user further comprises a rule to select the second media item based on a set of rankings provided by the second user, where each of the plurality of second media items is associated with a ranking of the set of rankings  (¶0042, can employ a ranking component (discussed supra with respect to FIG. 2) to facilitate filtering and organizing media items identified based on a relationship of the media items with a referral source 114. For example, the ranking component can apply various indicators of user interest in media items identified by the analytics component 106 to rank the media items as a function of estimated user interest level in the respective media items. The analytics component 106 can then filter a set of media items based on ranking information respectively associated with media items in the set).    In view of the teachings of Lewis, it would have been obvious before the effective filing date of the invention to modify the teachings of Paul and Heller.  The suggestion/motivation would be to automatically identify and recommend content that may be of interest to a user can greatly enhance user browsing and entertainment watching experience
As to claim 4, Paul, Heller and Lewis teaches the method of claim 3, wherein selecting the second media item based on the set of rules comprises: identifying, from the plurality of second media items, the second media item that is associated with a highest ranking; and determining that the one or more conditions pertaining to the first user are satisfied with respect to the second media item (Lewis, ¶0058).
As to claim 5, Paul, Heller and Lewis teaches the method of claim 3, wherein selecting the second media item based on the set of rules comprises: identifying, from the plurality of second media items, a third media item that is associated with a highest ranking; determining that the one or more conditions pertaining to the first user are not satisfied with respect to the third media item; identifying, from the plurality of second media items, the second media item that is associated with a lower ranking than the third media item associated with the highest ranking; and determining that the one or more conditions pertaining to the first user are satisfied with respect to the second media item (Lewis. ¶0056, the ranking information associated with a media item can influence the manner in which the recommendation component 108 recommends the media item to the user and/or how the presentation component 104 presents the media item to the user. In another aspect, the ranking associated with a media item can influence how the media item appears in a search query result for a search query issued by the user. Still in yet another aspect (discussed supra with respect to FIG. 5), the ranking associated with a media item can influence association of advertisements with the media item, charging schemes for the advertisements, and data collection regarding user consumption/interaction with the advertisements).

As to claim 13, see the rejection of claim 3.
As to claim 14, see the rejection of claim 4.
As to claim 15, see the rejection of claim 5.
As to claim 18, see the rejection of claim 3.
As to claim 19, see the rejection of claim 4.
As to claim 20, see the rejection of claim 5.


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul and Heller as applied to claim 1 above, and further in view of US 20110313916 A1to Niven-Jenkins et al. (“Niven-Jenkins”).

As to claim 7, Paul and Heller teaches the method of any preceding claim 1, further comprising: Paul and Heller does not teach determining a time-based index of a timeline of the first media item, wherein the time- based index indicates a location on the timeline of the first media item where the content of the selected second media item is to be presented to the first user; and transmitting the time-based index with the first media item and the selected second media item to the first user device of the first user, wherein the selected second media item is to be integrated into the first media item at the location corresponding with the time-based index on the timeline of the first media item.  Nivens-Jenkins teaches determining a time-based index of a timeline of the first media item, wherein the time- based index indicates a location on the timeline of the first media item where the content of the selected second media item is to be presented to the first user; and transmitting the time-based index with the first media item and the selected second media item to the first user device of the first user, wherein the selected second media item is to be integrated into the first media item at the location corresponding with the time-based index on the timeline of the first media item (¶0043-0049).   In view of the teachings of Nivens-Jenkins, it would have been obvious before the effective filing date of the invention to modify the teachings of Paul and Heller.  The suggestion/motivation would be to deliver video or other content provided by a content provider to one or more content consumers.
As to claim 8, Paul, Heller and Nivens-Jenkins teaches the method of claim 7, wherein the time-based index of the timeline of the first media item is created based on interaction of the second user with the timeline of the first media item (Nivens-Jenkins, ¶0063-0069).
As to claim 9, Paul, Heller and Nivens-Jenkins teaches the method of claim 7, wherein the time-based index of the timeline of the first media item is determined using a trained machine learning model (Paul, ¶0063).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421        

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421